MEMORANDUM **
Matthew G. Silva, an Arizona state prisoner, appeals pro se from the district court’s judgement dismissing his 42 U.S.C. § 1983 action with prejudice for failure to comply with a court order to amend his complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to comply with an order of the court. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
*730The district court did not abuse its discretion by dismissing the action after providing Silva with two opportunities to amend his complaint, explaining what amendments to make, and warning Silva that failure to amend would result in dismissal. See id. at 1260-62 (finding no abuse of discretion where the litigant was warned that the failure to amend their complaint would result in dismissal).
The district court did not abuse its discretion by denying Silva’s untimely request for an extension of time to amend the complaint because Silva did not demonstrate excusable neglect. See Fed. R.Civ.P. 6(b).
Silva’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.